Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	Invention I.	Claims 1-8 drawn to a method, as depicted in Fig. 2.					Invention II. 	Claims	 9-20, drawn to apparatuses of a PCB and a capillary network, 		invention II contains claims directed to the following patentably distinct species:
		Species 1.	Claims 9-13, draw to a PCB, among with other features, the 		first landing is connected via solder to the negative electrode; the second 			landing is connected via solder to the positive electrode; the first and 			second landings surround the side surface of the capillary.	
		Species 2.	Claims 14-20, draw to a capillary network, among with 			other features, a second capillary, a reservoir in fluid communication with 			both the first capillary and the second capillary, the first & second 				capillaries, and the reservoir form a T-junction, a control circuitry, first & 			second electrical paths, a plurality of pads is in a first conductive layer on 			the PCB, the negative electrodes, the positive electrode, the connection 			electrodes are coupled to respective ones of the plurality of pads, and the 			capillaries and the reservoir are disposed in an internal layer of the PCB 			between the first conductive layer and a second conductive layer.
Invention I and Invention II are related as process and apparatus. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another without “a first landing is connected via solder to the negative electrode; and a second landing is connected via solder to the positive electrode , or a capillary network without “a reservoir in fluid communication with both the first capillary and the second capillary”, “the first capillary, the second capillary, and the reservoir form a T-junction”, “first electrical path”, “a second electrical path”, and  “the first & second negative electrodes, the positive electrode, the first and second connection electrodes are coupled to respective ones of the plurality of pads”. Also, the apparatus in Invention II can be used to practice another and materially different process, such as a process without steps of “inserting the capillary into a through hole of a printed circuit board”,  “injecting a eutectic conductive liquid and an electrolyte into an aperture formed by the side surface”, “disposing a negative electrode at a first end of the capillary and a positive electrode at a second end of the capillary opposite the first end”, “sealing the capillary after the capillary is inserted into the through hole so that the eutectic conductive liquid and the electrolyte are contained within the aperture formed by the side surface”, “drilling into a sheet of material used to form the capillary to form the aperture”; and “punching out a region around the aperture to form the side surface of the capillary.”
Because these inventions are distinct for the reasons given above and the search required for Invention I is not required for Invention II, restriction for examination purposes as indicated is proper. Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).

In case if Applicant select the Invention II, the Applicant is required under 35 U.S.C. 121 to elect a single one species of the species 1 and species 2 as presented above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
The species 1 and 2 are independent or distinct because claims to the different species recite the multually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a.	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
b.	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matters; 
c.	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
	Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  It the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to consider timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9AM-5PM ET every Monday & Thursday & Friday, and every other Wednesday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
October 30, 2020

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845